



EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of 20 July 2016, by and between Coty Services UK
Limited, a company incorporated in England and Wales under registration number
325646 (the “Company”), and Camillo Pane (the “Executive”).
WHEREAS, the Company and Executive have agreed that Executive shall become an
employee of the Company in order that the Company may provide the services of
the Executive under a management services agreement to be entered into between
the Company and Coty Inc., a Delaware corporation (the “Parent”) on or after the
date hereof; and
WHEREAS, the Company and Executive mutually desire to set forth the other terms
and conditions under which Executive will be employed by the Company beginning
on the Commencement Date (as defined below).
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
1.    Employment Term. Executive’s employment by the Company hereunder shall be
for a period which shall commence on the day following the closing of the
transactions contemplated by the Transaction Agreement, dated as of July 8,
2015, by and among The Procter & Gamble Company, Galleria Co., Coty Inc. and
Green Acquisition Sub Inc. (such date hereinafter referred to as the
“Commencement Date”) and shall continue until terminated in accordance with this
Agreement (including, without limitation, the provisions of the document
attached at Annex 2). The period commencing as of the Commencement Date and
ending on the date on which the Executive’s employment terminates (the
“Expiration Date”) is hereinafter referred to as the “Employment Term”. The
parties acknowledge that Executive’s period of continuous employment with the
Company began on 30 June 2015.
2.    Positions. During the Employment Term, Executive shall serve as Chief
Executive Officer of the Parent and in such positions with the Parent, the
Company or any other business entity, directly or indirectly, controlled by or
under common control with the Parent (each, a “Group Company” and together the
“Group”) as the Board of directors of the Parent (the “Board”) shall reasonably
direct the board of the Company to assign to the Executive. In such capacities,
Executive shall carry out such duties appropriate to his status and exercise
such powers in relation to, any applicable Group Company and each of their
respective businesses as may from time to time be assigned to or vested in him
by the Board. Executive shall perform his duties and responsibilities as Chief
Executive Officer based in the Coty office in London, and shall travel as
required by the Group’s business to other Group Company offices in New York,
Paris, and Geneva, as and on such basis as the parties shall mutually agree;
provided, however, that Executive shall not perform services from the United
States or any other jurisdiction unless and until all necessary visas, work
permits or other documentation to permit him lawfully to provide such services
in such jurisdictions have been obtained. The Company may also require


1

--------------------------------------------------------------------------------





Executive to work on a temporary basis from any Group Company location and
travel to such location as may be required for the performance of his duties.
Executive will be required to keep a complete and accurate records of the time
spent performing his duties under this Agreement, the nature of those duties,
and the location from where such duties were performed. Executive shall devote
his best efforts to the performance of his duties hereunder and shall not engage
in any other business, profession or occupation for compensation or otherwise;
provided, that nothing herein shall be deemed to preclude Executive from
engaging in personal, charitable or civic activities or serving on the board of
directors of a corporation or the equivalent governing body of another business
entity that would not violate the covenants contained in Annex 2 hereto as long
as such activities, either individually or in the aggregate, do not interfere
with the performance of his duties hereunder.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the annual rate of the equivalent of
US$1,000,000 payable in pounds sterling (“GBP”), converted at an exchange rate
equal to the average of the daily US$:GBP spot exchange rates published by the
Bank of England on each day of September 2016. The Base Salary shall be payable
in arrears, in accordance with the usual payment practices of the Company.
Salary shall be inclusive of any sums receivable (and shall abate by any sums
received) by the Executive as director’s fees from any Group Company or
otherwise arising from any office, held by the Executive by virtue of his
employment under this Agreement. Executive’s Base Salary shall be subject to
periodic review by the Board, not less frequently than annually, for possible
increase and any such increased rate will thereafter be the Base Salary for all
purposes of this Agreement. Under no circumstances may the Base Salary be
decreased during the Employment Term.
4.    Bonus.
(a)     With respect to each fiscal year in the Employment Term, Executive shall
be eligible for a target bonus of one-hundred percent (100%) of his Base Salary
payable for such year (the “Target Bonus”) based on the achievement by the Group
of performance criteria to be established by the Board (or any duly authorized
committee thereof) in accordance with the Parent’s annual incentive plan as
established by the Board and as in effect from time to time (the “Performance
Plan”). The bonus to which the Executive would be eligible under the terms of
this Section 4(a) during the remainder of the current fiscal year at the
Commencement Date shall be determined on a pro rata basis to reflect the
proportion of the current fiscal year remaining at the Commencement Date. The
bonus actually payable for any year may be less than the Target Bonus (including
zero), if performance goals are not met, or may exceed the Target Bonus, if
performance goals are exceeded, up to a maximum amount equal to 3.6 times the
Target Bonus. Any amount payable as a bonus hereunder shall be paid in
accordance with the terms of the Performance Plan at or about the same time
bonuses are paid to the Parent’s other senior executives, but not later than 15
March of the calendar year following the end of the performance period upon
which such bonus is determined. The Executive must be in employment on the
payment date in order to be entitled to a bonus under this Section 4(a) in
respect of the preceding fiscal year.


2

--------------------------------------------------------------------------------





(b)    In the event of the exchange of any Vested Series A Preferred Stock in
accordance with the terms of the Second Subscription Agreement (as defined
below) where the Fair Market Value of a share of Class A Common Stock on the
Exchange Date is greater than an amount to be determined by the Company at the
time the Second Subscription is entered into, subject to Board approval,
Executive shall be entitled to receive a cash bonus equal to the number of
Vested Series A Preferred Stock which are exchanged multiplied by a multiplier
to be determined by the Company at the time the Second Subscription is entered
into, less any deductions required by law. A bonus payable under this Section
4(b) shall be paid within 30 days of the relevant Exchange Date. Capitalized
terms used in this Section 4(b) shall have the meaning given to them in the
Second Subscription Agreement (as defined below). Notwithstanding anything else
contained in this Agreement to the contrary, if and to the extent that any
portion of the bonus payable under this Agreement is attributable to services
performed in the United States or is otherwise subject to US taxation because
the Executive is resident in the United States, such amount will be payable not
later than March 15 of the year following the year in which the bonus is earned
(unless otherwise deferred in accordance with the requirements of Section 409A
of the Internal Revenue Code).
(c)    If at the date on which the shares of preferred stock of Parent purchased
by Executive pursuant to the terms of the subscription agreement entered into by
Executive dated 15 April, 2015 (the “First Subscription Agreement”) become
Vested Series A Preferred Stock (the “Vesting Date”): (i) the Executive is still
employed by the Company; and (ii) the Fair Market Value of a share of Class A
Common Stock of Parent on the Vesting Date exceeds the aggregate of US$3.00 and
the Fair Market Value of a share of Class A Common Stock of Parent on the
original issue date of the Shares under the First Subscription Agreement,
Executive shall be entitled to receive a cash bonus equal to US$1,937,763, less
any deductions required by law. A bonus payable under this Section 4(c) shall be
paid not later than March 15 of the year following the Vesting Date. Capitalized
terms used in this Section 4(c) but not otherwise defined in this Agreement
shall have the meanings given to them in the First Subscription Agreement.
5.    Inducement Equity Grant. By the Commencement Date, Executive and the
Parent shall enter into a subscription agreement, substantially in the form
attached hereto as Annex 1, and as may be amended from time to time (the “Second
Subscription Agreement”), pursuant to which, and subject to Board approval,
Executive shall buy from the Parent (or such other person or third party as
nominated by the Parent) 1,000,000 Series A Preferred Stock at a purchase price
(the “Purchase Price”) to be determined at or about the date of such purchase by
an independent qualified professional appraisal firm selected by the Parent.
6.    Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in the employee benefit plans generally made available
to senior executives of the Group in the United Kingdom, including, without
limitation, any pension plan and plans providing medical, dental, accidental
death and disability and life insurance coverage, on, and in accordance with,
the terms and conditions specified in such plans. With respect to each calendar
year during which Executive is employed by the Company and subject in each case
to his continued employment through the date of grant, at or about


3

--------------------------------------------------------------------------------





the time that the Group makes annual grants generally to its senior executives
Executive shall receive annual equity based incentive compensation awards
pursuant to and in accordance with the Group’s then effective equity incentive
plan and the Group’s generally applicable incentive compensation practices as in
effect from time to time. Subject to the discretion of the Board (or the
appropriate duly authorized committee thereof) to modify the form and/or size of
such award, it is currently expected that that annual grants to Executive shall
be with respect to an amount of 3,000,000 USD in restricted stock units of the
Parent, with each such unit representing the right to receive upon vesting one
share of the Related Common Stock (the “Annual RSUs”), having terms and
conditions established in accordance with the terms of such plan that the Board
(or the appropriate duly authorized committee thereof) determines to be
appropriate; provided that such Annual RSUs shall remain subject to forfeiture
until, and shall only become vested upon, Executive’s completion of five years
of continuous service following the date of grant or Executive’s earlier
termination of employment due to his death or Disability (as defined in the
Equity and Long-Term Incentive Plan of Parent (the “LTIP”). The Executive shall
be entitled to 25 vacation days in additional to public holidays per year
subject to the terms and conditions of the Company’s standard vacation policies
for its employees as in effect from time to time (the “Vacation Policy”),
including, without limitation, such overall limitations on accrued but unused
vacation as the Vacation Policy may provide. Executive shall also be provided
with the use of a Company-provided automobile in accordance with the policy
applicable to the use of Company-provided vehicles by senior executives of the
Group or, at the election of Executive, be entitled to receive a car allowance
of an amount calculated in accordance with such policy.
7.    Business Expenses. The Company shall reimburse such of Executive’s travel,
entertainment and other business expenses as are reasonably and necessarily
incurred by Executive during the Employment Term in the performance of his
duties hereunder, in accordance with the Company’s policies as in effect from
time to time.   Subject to any limitations and conditions that may apply at
applicable law, Executive hereby authorizes the Company to deduct from any sums
owing to him (including but not limited to salary and accrued holiday pay) the
amount of any sums owing from the Executive to the Company at any time.
8.    Termination. Upon a termination of the Employment Term, Executive shall be
entitled to the payments described in this Section 8. Capitalized terms in this
Section 8 shall have the meaning given to them in the LTIP.
(a)    For Cause by the Company; by Executive without Good Reason. The
Employment Term may be terminated by the Company, subject to the provisions of
this Section 8(a), for Cause or by Executive without Good Reason. If the
Employment Term is terminated by the Company for Cause or by Executive without
Good Reason, Executive shall be entitled to receive his Base Salary through the
date of termination, any Bonus that has been earned in accordance with Section
4(a) for a prior fiscal year but not yet paid, and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. The amounts
payable under the immediately preceding sentence shall be called the “Accrued
Obligations.” Executive shall also be entitled to receive any other
non-forfeitable benefits


4

--------------------------------------------------------------------------------





that may be payable following termination of the Employment Term pursuant to the
express provisions of the plans, policies and practices of the Company
applicable to Executive (the “Vested Plan Benefits”), which shall be payable at
the time(s) determined in accordance with such plans, policies or practices.
(b)    Disability; Death. The Employment Term shall terminate upon Executive’s
death or, at the Company’s election, if Executive incurs a Disability. In such
event, the Company shall pay Executive, his estate or his duly designated
beneficiaries, the Accrued Obligations and the Vested Plan Benefits. In
addition, Executive, his estate or his duly designated beneficiaries shall be
entitled to receive, at such time as annual bonuses for the fiscal year in which
his termination occurs are determined and paid for other executives, (i) the
bonus the Executive would have received under the Performance Plan in respect of
the year in which his termination of employment occurs, taking into account the
performance certified under the Performance Plan with respect to such year and
disregarding any application of discretionary factors that would have the effect
of reducing amounts earned under the Performance Plan except to the extent that
such reduction does not exceed the average reduction applied to all other
Performance Plan participants for such year, multiplied by (ii) a fraction, the
numerator of which is the number of days in the applicable fiscal year occurring
before and including the date of Executive’s termination, and the denominator of
which is 365 (the “Pro-Rated Bonus”). Any amount owing to Executive, his estate
or his duly designated beneficiaries under the preceding sentence shall be
reduced, but not below zero, by the amount, if any, previously received under
the Performance Plan in respect of such year.
(c)    By the Company without Cause; by Executive with Good Reason. The
Employment Term may be terminated by the Company without Cause or by Executive
with Good Reason subject to compliance with any statutory notice periods, and
the notice period referred to in Annex 2, that may be applicable or payment in
lieu thereof.  If the Employment Term is terminated by the Company without Cause
or by Executive with Good Reason, subject to Executive’s continued compliance
with the covenants set forth in Annex 2 hereto and execution of a general
release having customary terms and conditions satisfactory to the Company,
Executive shall receive (i) the Accrued Obligations, (ii) the Vested Plan
Benefits, (iii) the Pro-Rated Bonus, (iv) a payment equal to two (2) times (or,
in the event of termination of the Employment Term by Executive for Good Reason
following a Change in Control, three (3) times) the aggregate of the Base Salary
and the higher of the Target Bonus and the average of the bonuses paid under
Section 4(a) above in the three years immediately prior to the termination of
the Employment Term (the “Severance Benefit”), (v) payment by the Company of
Executive’s cost to continue participation in the Group’s medical plans until
the earlier of (A) the end of the period over which the Severance Benefit is
payable and (B) such time as Executive is eligible to receive comparable welfare
benefits from a subsequent employer, and (vi) any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided.
Without limiting the generality of the foregoing, any Severance Benefits payable
under this Section 8(c) will be reduced by an amount equal to (i) compensation
to which the Executive may be awarded in respect of a claim brought by him for
unfair or


5

--------------------------------------------------------------------------------





constructive dismissal or/and any other compensatory payments that might be
awarded to him by any court or tribunal of competent jurisdiction; (ii) any
additional compensation which the Executive may be awarded in any other country
in which he works as a result of the termination of his employment or
directorship with any Group Company and (iii) any payment in lieu of notice.
(d)    Notice of Termination. Where notice of termination has been served by
either party the Company may in its absolute discretion require Executive to
take “Garden Leave” for all or any part of the notice period. If the Executive
is asked to take Garden Leave he may not attend at his place of work or any of
the premises of any Group Company. Executive may be required not to carry out
any duties during the remaining period of employment. Executive may be asked to
resign immediately from any offices he holds with the Company or any Group
Company. During Garden Leave, Executive may not without prior written permission
of the Company contact or attempt to contact any client, customer, supplier,
agent, professional adviser, broker or banker of any Group Company or any
employee (save for personal reasons) of any Group Company. During any period of
Garden Leave Executive will continue to receive full salary and benefits and all
of the obligations that Executive has to the Company under this Agreement and at
common law remain in full force and effect.
(e)    Resignation from Positions Upon Termination. Unless otherwise agreed upon
in writing by the Company and Executive, upon the termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned, without
any further action by Executive, from any and all positions (including, but not
limited to, any officer and/or director positions or positions as a fiduciary of
any of the Group’s employee benefit plans) that Executive, immediately prior to
such termination, (i) held within the Group and (ii) held with any other
entities at the direction of, or as a result of Executive’s affiliation with,
the Group. If for any reason this Section 8(e) is deemed to be insufficient to
effectuate such resignations, then Executive shall, upon the Company’s request,
execute any documents or instruments that the Company may deem necessary or
desirable to effectuate such resignations.
9.    Restrictive Covenants. On or prior to the Commencement Date, Executive
shall enter into the Company’s standard restrictive covenant agreement for
senior executives contained in the Confidentiality, Non-Competition and
Non-Solicitation Deed attached hereto as Annex 2 and comply with all other
provisions of such deed. Participation, and continued participation, in the
Group long-term incentive plan(s) and other equity plans is subject to the
execution of such agreement, a copy of which has been given to Executive.
10.    Indemnification. Executive shall be entitled to indemnification by the
Company in accordance with the provisions of the Parent’s certificate of
incorporation, bylaws, actions of the Board, as the same shall be in effect from
time to time and to the extent permitted by law, and Executive shall be entitled
to the protection of any insurance policies any Group Company may elect to
maintain generally for the benefit of its officers and directors.


6

--------------------------------------------------------------------------------





11.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales.
(b)    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, including, without
limitation, the employment of Executive by the Company, and supersedes any prior
oral or written agreements between, by or among the Parent, the Company and
Executive. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein. No provision in
this Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and the Company.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive or the Company, as the case may be.
(d)    Severability. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in Annex 2 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction or any other restriction
contained in Annex 2 is an unenforceable restriction against Executive, such
provision shall not be rendered void but shall be deemed amended to apply to
such maximum time and territory, if applicable, or otherwise to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in Annex 2 is unenforceable, and such restriction cannot be amended so
as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained herein. In the event that any one or
more of the other provisions of this Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
(e)    Assignment. This Agreement is for the performance of personal services by
Executive and may not be assigned by Executive without the consent of the
Company. The Company may assign its rights and delegate its duties hereunder in
whole or in part to any transferee of all or a portion of the assets or business
to which Executive’s employment relates.
(f)    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit to be provided pursuant to Section 8 by seeking other
employment or otherwise and, except to the extent expressly set forth in Section
8, no such amount shall be subject to offset due to compensation provided to
Executive by another employer.


7

--------------------------------------------------------------------------------





(g)    Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Executive
shall be entitled to select (and change, to the extent permitted under any
applicable law) a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’ death by giving the Company
written notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
(h)    Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
seemed to have been duly given when faxed or delivered or two business days
after being posted by registered post, addressed (A) to the Executive at his
address then appearing in the personnel records of the Company and (B) to the
Chairman of the Company at the Company’s then current head office, with a copy
to the Parent’s general counsel, or (C) to such other address as either party
may have furnished to the other in writing in accordance herewith, with such
notice of change of address being effective only upon receipt.
(i)    Withholding Taxes. Each Group Company may withhold from any and all
amounts payable and other benefits receivable under this Agreement such
national, local and any other applicable taxes and national insurance
contributions and other social charges or taxes as may be required to be
withheld pursuant to any applicable law or regulation. Executive shall indemnify
the Company for itself and on behalf of each Group Company in relation to any
national, local and any other applicable taxes and national insurance
contributions and other social charges or taxes not already deducted from the
Employee’s remuneration (or any taxes replacing the same) for which the Company
or any Group Company has an obligation at any time to account (whether during
the Employee’s employment by the Company or after the termination of the
Employment Term) in relation to Executive and authorizes each Group Company to
deduct any indemnified amount from any amount otherwise payable to Executive.
(j)    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.
(k)    Representations. Each party represents and warrants to the other that he
or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations under this Agreement will not violate
any agreement between his or it and any other person or entity.
(l)    Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement or Executive’s employment with the Company that
cannot


8

--------------------------------------------------------------------------------





be mutually resolved by the parties to this Agreement and their respective
advisors and representatives shall be resolved exclusively in the courts of
England and Wales. Each party hereto hereby irrevocably accepts and submits to
the exclusive jurisdiction of such courts for purposes hereof.
(m)    Compliance with Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under Section 409A of the Internal Revenue Code
(“Section 409A”). If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. For purposes of Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under Section 409A, each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement is to be treated as a
right to a series of separate payments. In no event shall the Executive,
directly or indirectly, designate the calendar year of payment.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in the Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar-year, calendar year following the year in which
the expense is incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
To the extent payment of any amounts or benefits under this Agreement is
conditioned upon Executive’s execution of a general release of claims in favor
of the Parent, the Company and/or any Group Company, such release must be
executed, returned to the Company and become irrevocable within the period that
is no later than sixty (60) days following the termination of the Employment
Term.  To the extent that the period for consideration of such a release spans
two (2) calendar years, no payment of any amount or benefit that is considered
to be nonqualified deferred compensation within the meaning of Section 409A and
conditioned upon the release shall be made before the first day of the second
calendar year, regardless of when the release is actually executed and returned
to the Company.
(n)    Delay in Payment. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s termination of employment with the
Company (or any successor thereto), the Company (or any corporation,
partnership, joint venture, organization or entity within the Company’s
controlled group within the meaning of Sections 414(b) and (c) of the Internal
Revenue Code) has securities which are publicly-traded on an established
securities market and the Executive is a “specified employee” (as defined in
Section 409A and determined in the sole discretion of the Company, or any
successor thereto, in accordance with the Company’s, or any successor’s,
“specified employee” determination policy) and it is necessary to postpone the
commencement of any


9

--------------------------------------------------------------------------------





severance payments or deferred compensation otherwise payable pursuant to this
Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A, then the Company (or any
successor thereto) will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
paid within the short-term deferral exception under Section 409A and are in
excess of the lesser of two (2) times (i) the Executive’s then-annual
compensation or (ii) the limit on compensation then set forth in Section
401(a)(17) of the Internal Revenue Code, until the first payroll date that
occurs after the date that is six (6) months following the Executive’s
“separation from service” with the Company (or any successor thereto), as
defined under Section 409A. If any payments are postponed due to such
requirements, such postponed amounts will be paid in a lump sum to the Executive
on the first payroll date that occurs after the date that is six (6) months
following the Executive’s “separation from service” with the Company (or any
successor thereto), and any amounts payable to the Executive after the
expiration of such six (6)-month period under this Agreement shall continue to
be paid to Executive in accordance with the terms of this Agreement. If the
Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Section 409A shall be paid
to the personal representative of the Executive’s estate within sixty (60) days
after the date of the Executive’s death.
(o)    Clawback. All compensation and benefits hereunder shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (1) any clawback, forfeiture or other similar policy adopted by the
Board or a duly authorized committee of the Board, as in effect from time to
time, and (2) applicable law.  In addition, if Executive receives any amount in
excess of the amount that Executive should have otherwise received under the
terms of this Agreement or any compensation or benefit plans of the Group for
any reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Board or a duly
authorized committee of the Board may provide that Executive shall be required
to repay any such excess amount.
(p)    Data Protection. Executive consents to the holding and processing of
personal data provided by him to the Company for all purposes relating to this
employment, including but not limited to administering and maintaining personnel
records, paying and reviewing salary and other remuneration and benefits,
undertaking performance appraisals and reviews, maintaining sickness and other
absence records and taking decisions as to fitness for work. The Company may
make such information available to any Group Company, those who provide products
or services to any Group Company (such as advisers and payroll administrators),
regulatory authorities, potential purchasers of the Company or the business in
which the Executive works, and as may be required by law. The Executive consents
to the transfer of such information to any Group Company and any Group Company's
business contacts outside the European Economic Area in order to further their
business interests even where the country or territory in question does not
maintain adequate data protection standards. Executive further acknowledges and
agrees that the Company may, in the course of its duties as an employer, be
required to disclose


10

--------------------------------------------------------------------------------





personal data relating to him, after the end of his employment. This does not
affect Executive’s rights under the Data Protection Act 1998.
(q)    Working Time Regulations. Executive and the Company each agree that the
nature of Executive’s position is such that his working time cannot be measured,
that in accordance with Regulation 5 of the Working Time Regulations 1998 the
provisions of Regulation 4(1) do not apply to Executive, and that Executive’s
appointment hereunder falls within the scope of Regulation 20 of the Working
Time Regulations 1998. Executive shall give the Company three months’ notice in
writing if he wishes Regulation 4(1) to apply to him.
(r)    Third Party Rights. Save as expressly provided in this Agreement, a
person who is not a party to this agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.
Executive will, at the request of the Company, enter into a separate agreement
with any entity within the Group that the Company may require under the terms of
which he will agree to be bound by provisions of this Agreement and the document
attached at Annex 2 which are to the benefit of such other entity.
(s)    Tax Election. the Participant irrevocably agrees to enter into such tax
elections including (without limitation) a joint election, under section 431(1)
or section 431(2) of Income Tax (Earnings and Pensions) Act 2003, in respect of
the acquisition, holding or disposal of any shares of securities, in such form
and within such time limits as may be required by the Company.
(t)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(u)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to the Executive
in the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 
 
 
 
 
 COTY SERVICES UK LIMITED
 
CAMILLO PANE
 
 
 
 
 
 
 
 
 
 
By: /s/ Sébastien Froidefond
 
/s/Camillo Pane
 
 
 
 
 
 Name: Sébastien Froidefond
 
 
 
 
 Title: Director
 
 
 
 
 
 
 
 
 



11